Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*****].  A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

 

GRAPHIC [g21581kk01i001.jpg]

 

 

GOOGLE SERVICES AGREEMENT

 

COMPANY INFORMATION

 

COMPANY: Demand Media, Inc.

 

 

Business Contact:

Legal Contact:

Technical Contact:

 

Name:

 

Parker Morse

 

Daniel Weinrot

 

 

Title:

 

SVP, Platform Revenue

 

SVP, AGC, Legal

 

 

Address, City, State,
Postal Code:

 

 

1655 26th Street
Santa Monica, CA
90404

 

1655 26th Street
Santa Monica, CA 90404

 

 

Phone:

 

 

(310) 656-6276

 

(310) 917-9479

 

 

Email:

 

 

Parker.Morse@demandmedia.com

 

legalnotices@demandmedia.com

 

 

 

 

 

 

TERM

 

TERM: Starting on November 1, 2014 (“Effective Date”) and continuing through
October 31, 2016.

 

 

 

SEARCH SERVICES

 

x  WEBSEARCH SERVICE (“WS”)

 

Search Fees

 

Sites approved for WS:

 

[*****]

[*****]

[*****]

[*****]

[*****]

 

[Approved Client Applications for WS:        ]

 

 

[*****]/[*****] Requests for Search Results Sets

 

 

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

x  CUSTOM SEARCH ENGINE (“CSE”)

 

Search Fees

 

Sites approved for CSE:

 

[*****]

[*****]

[*****]

[*****]

[*****]

 

[Approved Client Applications for CSE:        ]

 

[*****]/[*****] Requests for Search Results Sets

 

 

ADVERTISING SERVICES

 

x   ADSENSE FOR SEARCH (“AFS”)

 

AFS Revenue Share
Percentage

AFS Deduction Percentage

 

Sites approved for AFS:

 

[*****]

[*****]

[*****]

[*****]

[*****]

 

 

See Exhibit A

 

[*****]%

 

x  ADSENSE FOR CONTENT (“AFC”)

AFC Revenue Share
Percentage

AFC Deduction Percentage

 

Sites approved for AFC:

 

[*****]

[*****]

[*****]

[*****]

[*****]

 

 

See Exhibit B

 

[*****]%

 

 

x   GOOGLE DOUBLECLICK AdX SERVICE
(“AdX”) 

AdX Revenue Share
Percentage

Transaction Fee for Client-
Managed Buyers

 

Sites for AdX: See Section 1.43(b) below

 

General Pricing:

See Exhibit C

[*****]

[*****]

 

 

[*****]% of Client-Managed Revenues (as defined below)

 

 

 

2

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

CURRENCY (subject to Section 12.3(b)

 

 

oAUD

 

 

o CAD

 

o EUR

 

o GBP

 

 

o JPY

 

o KRW

 

x USD

 

o Other

 

 

 

3

--------------------------------------------------------------------------------


 

This Google Services Agreement (“Agreement”) is entered into by Google Inc.
(“Google”) and Demand Media, Inc. (“Company”) and is effective as of the
Effective Date.

 

1.   Definitions.  In this Agreement:

 

1.1.   “Ad” means an individual advertisement provided through the applicable
Advertising Service.

 

1.2.   “Ad Deduction” means, for each of the Advertising Services, for any
period during the Term, the Deduction Percentage (listed on the front pages of
this Agreement) of Ad Revenues.

 

1.3.   “Ad Revenues” means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period, provided that, with
respect to AdX, “Ad Revenues” means for any period during the Term and for each
AdX transaction type, the sum of the AdX Transaction Prices in that period. 
With respect to AdX, Ad Revenues do not include Client-Managed Revenues. 
Notwithstanding the forgoing, if advertisers buy Ads at a fixed or aggregated
price, then Ad Revenues for those Ads will be calculated as if such advertisers
had paid the final price for the provision of the Ad in accordance with the
applicable definition above.

 

1.4.   “Ad Set” means a set of one or more Ads.

 

1.5.   “Advertising Services” means the advertising services selected on the
front pages of this Agreement.

 

1.6.   “AdX Guidelines” means the guidelines applicable to AdX and located at
the following URL:
https://www.google.com/adxseller/adx/static/en_US/guidelines.html (or a
different URL Google may provide to Company from time to time).

 

1.7.   “AdX Transaction Price” means, in an AdX transaction, the final price for
the provision of the Ad.

 

1.8.   “AFC RPM” means AFC Ad Revenues [*****].

 

1.9.   “Affiliate” means any entity that directly or indirectly controls, is
controlled by or is under common control with, a party.

 

1.10. “Alternative Search Queries” means alternative search queries as approved
by Google in writing and described in the Google Program Guidelines.

 

1.11. “Approved Client Application” means any Client Application approved by
Google for the purpose of accessing a Service.

 

1.12. “Brand Features” means each party’s trade names, trademarks, logos and
other distinctive brand features.

 

1.13. “Client Application” means any application, plug-in, helper, component or
other executable code that runs on a user’s computer.

 

1.14. “Client Application Guidelines” means the policy guidelines applicable to
the Approved Client Application(s) as provided by Google to Company from time to
time.

 

1.15. “Client-Managed Accounts” means Company’s accounts with Client-Managed
Buyers that are related to the AdX Service.

 

4

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.16. “Client-Managed Buyer” means a purchaser of advertising inventory on the
Sites from whom Company is responsible for collection of payment and with whom
Company has a separate contractual relationship, as indicated by Company through
the AdX user interface (including, if applicable, Google acting as purchaser,
for example, via an AdSense service).

 

1.17. “Client-Managed Revenues” means, for any period during the Term, the total
amount payable to Company by Client-Managed Buyers for the sale of advertising
inventory on the Sites, as calculated by Google from data retrieved from
Client-Managed Accounts in that period.

 

1.18. “Company Content” means any content served to End Users by Company that is
not provided by Google.

 

1.19. “Company Partner” means for Sites participating in AdX, (i) the owner (if
not Company) of those Sites, (ii) the third party co-branding the Sites with
Company, or (iii) the third party for whom Company is white labeling the Sites.

 

1.20. “Confidential Information” means information that one party (or an
Affiliate) discloses to the other party under this Agreement, and that is marked
as confidential or would normally be considered confidential information under
the circumstances.  It does not include information that the recipient already
knew, that becomes public through no fault of the recipient, that was
independently developed by the recipient, or that was lawfully given to the
recipient by a third party.

 

1.21. “CSE Branding Guidelines” means the brand treatment guidelines applicable
to CSE and located at the following URL:
http://google.com/coop/docs/cse/branding.html (or a different URL Google may
provide to Company from time to time).

 

1.22. “Desktop AFS Ads” means AFS Ads that are displayed in response to Search
Queries submitted by End Users not using Mobile Devices or Tablet Devices.

 

1.23. “End Users” means individual human end users of a Site or Approved Client
Application.

 

1.24. “Equivalent Ads” means any third party or Company sourced advertisements
that are the same as or substantially similar in nature to the AFS Ads.

 

1.25. “Google Branding Guidelines” means the brand treatment guidelines
applicable to the Services and located at the following
URL: http://www.google.com/wssynd/02brand.html (or a different URL Google may
provide to Company from time to time.

 

1.26. “Google Program Guidelines” means the policy and implementation guidelines
applicable to the Services and as provided by Google to Company from time to
time.

 

1.27. “Intellectual Property Rights” means all copyrights, moral rights, patent
rights, trademarks, rights in or relating to Confidential Information and any
other intellectual property or similar rights (registered or unregistered)
throughout the world.

 

1.28. “Metadata Content” means metadata, profile page content, ratings, reviews,
Nickname(s) and comments provided by Company for CSE.

 

1.29. “Mobile Devices” means mobile devices, as determined by Google in its sole
discretion consistent with the mobile device definitions used by Google for
advertiser reporting, pricing, and feature serving.

 

5

--------------------------------------------------------------------------------


 

1.30. “Mobile AFS Ads” means AFS Ads displayed in response to Search Queries
submitted by End Users using Mobile Devices.

 

1.31. “Mobile & Tablet Queries” means Search Queries from Mobile Devices or
Tablet Devices.

 

1.32. “Net Ad Revenues” means, for each of the Advertising Services, for any
period during the Term, Ad Revenues for that period minus the Ad Deduction (if
any) for that period.

 

1.33. “Nickname(s)” means the name(s) identifying Company and Company’s Metadata
Content to End Users for CSE.

 

1.34. “Request” means a request from Company or an End User (as applicable) to
Google for a Search Results Set and/or an Ad Set (as applicable).

 

1.35. “Results” means Search Results Sets, Search Results, Ad Sets or Ads.

 

1.36. “Results Page” means any Site page or any Approved Client Application
page that contains any Results.

 

1.37. “Search Box” means a search box (or other means approved by Google) for
the purpose of sending search queries to Google as part of a Request.

 

1.38. “Search Query” means (a) a text query entered and submitted into a Search
Box on the Site or on an Approved Client Application by an End User or (b) an
Alternative Search Query.

 

1.39. “Search Result” means an individual search result provided through the
applicable Search Service.

 

1.40. “Search Results Set” means a set of one or more Search Results.

 

1.41. “Search Services” means the search services selected on the front pages of
this Agreement.

 

1.42. “Services” means the Advertising Services and/or Search Services (as
applicable).

 

1.43. “Site(s)” means:

 

(a)     for all Services except AdX,  the Web site(s) located at the
URL(s) listed on the front pages of this Agreement, together with the additional
URL(s) approved by Google from time to time under subsection 9.3(a) below; and

 

(b)     for AdX, the Web site(s) or other property(ies) registered with Google
in writing or through the AdX user interface, together with the additional
property(ies) registered with Google from time to time under subsection
9.3(b) of the Agreement.

 

1.44. “Tablet Devices” means tablet devices, as determined by Google in its sole
discretion consistent with the tablet device definitions used by Google for
advertiser reporting, pricing, and feature serving.

 

1.45. “Tablet AFS Ads” means AFS Ads displayed in response to Search Queries
submitted by End Users using Tablet Devices.

 

6

--------------------------------------------------------------------------------


 

2.            Launch, Implementation and Maintenance of Services.

 

2.1.   Launch.  The parties acknowledge the Company has previously launched the
AFS, AFC, and AdX_ Services as of the Effective Date. Company will not launch
any implementation of the Services [*****] until Google has approved such
implementations in writing (email is sufficient) [*****].

 

2.2.   Implementation and Maintenance.

 

(a)     During the Term, Google will make available and Company will implement
and maintain each of the Services other than AdX on each of the Sites and
Approved Client Applications.  During the Term, Company may implement and
maintain the AdX Service on each of the AdX Sites. For clarity, Company may not
implement the Services on a property that is not a Site or Approved Client
Application.

 

(b)     Company will ensure that Company, or with respect to AdX, Company
Partner:

 

(i)      is the technical and editorial decision maker in relation to each page,
including Results Pages, and each Approved Client Application on which the
Services are implemented; and

 

(ii)     has control over the way in which the Services are implemented on each
of those pages and Approved Client Applications.

 

(c)     Company will ensure that the Services are implemented and maintained in
accordance with:

 

(i)      the applicable Google Branding Guidelines;

 

(ii)     the applicable Google Program Guidelines;

 

(iii)    the CSE Branding Guidelines;

 

(iv)    the AdX Guidelines; and

 

(v)     Google technical protocols (if any) and any other technical requirements
and specifications applicable to the Services that are provided to Company by
Google from time to time.

 

(d)     For each AFS Request, Company will request [*****].

 

(e)     Company will ensure that: (i) every Search Query generates a Request,
(ii) every AFS Request is generated by a Search Query and (iii) every AFS
Request contains the Search Query that generated that Request.

 

(f)     Google will, upon receiving a Request sent in compliance with this
Agreement, provide a Search Results Set and/or an Ad Set (as applicable) when
available.  Company will then display the Search Results Set and/or Ad Set (as
applicable) on the applicable Site

 

(g)     CSE Authorizations.  Company is responsible for any inquiries from third
parties listed in or having rights to the Metadata Content.

 

(h)     Company will ensure that at all times during the applicable Term,
Company or Company Partner:

 

7

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

(i)      has a clearly labeled and easily accessible privacy policy in place
relating to the Site(s) and Approved Client Application(s); and

 

(ii)     provides the End User with clear and comprehensive information about
cookies and other information stored or accessed on the End User’s device in
connection with the Services, including information about End Users’ options for
cookie management.

 

(i)      Company will [*****] ensure that an End User gives consent to the
storing and accessing of cookies and other information on the End User’s device
in connection with the Services where such consent is required by law.

 

(j)      Company may implement any Alternative Search Queries approved by Google
in writing, subject to the terms of this Agreement, including without limitation
the Google Program Guidelines, Google technical protocols and any other
technical requirements and specifications applicable to the Alternative Search
Queries that are provided to Company by Google from time to time.   With [*****]
notice, Google may stop returning Ads in response to Alternative Search Queries
or require Company to cease or modify the use or implementation of any
Alternative Search Queries.  Notwithstanding the Google Program Guideline
requirements, Company may implement “Related Searches” (Google-Generated Related
Search Terms as described in the Google Program Guidelines, the relevant section
of which is currently available at the following URL and may be subject to
update from time to time: https://support.google.com/adsense/answer/6069572) on
content pages, subject to Google’s above right to stop returning Ads in response
to Alternative  Search Queries or require Company to cease or modify their use
or implementation of Alternative Search Queries.

 

2.3.   AdX Account Management.

 

(a)     In each case solely for the purpose of providing AdX, Company authorizes
Google to access, manage, retrieve data from, and analyze data from:

 

(i)      Client-Managed Accounts (including by automated means); and

 

(ii)     Company’s AdX account.

 

(b)     If Company receives any products and services provided by DoubleClick, a
division of Google (“DoubleClick,” and such products and services, “DoubleClick
Services”), then notwithstanding anything to the contrary in any agreement
between DoubleClick and Company for DoubleClick Services (“DoubleClick
Agreement”):

 

(i)      Company authorizes Google to (A) access and manage Company’s accounts
for DoubleClick Services and (B) review and analyze the data derived from
Company’s use of DoubleClick Services on its own behalf or on behalf of any
Company Partners (“DoubleClick Data”), solely for the purpose of optimizing
Company’s use of the Services and the DoubleClick Services.

 

(ii)     Google may use DoubleClick Data to provide its services, but except as
set forth in this Agreement or any DoubleClick Agreement, neither DoubleClick
nor Google may use or disclose to any third party DoubleClick Data or any of the
analyses of DoubleClick Data without Company’s written consent. For purposes of
clarification, the authority provided by Company to Google in this
Section 2.3(b) will be deemed in addition to all other rights and obligations
set forth in this Agreement and any DoubleClick Agreement.

 

(iii)    The parties acknowledge and agree that the reviews and analyses of
DoubleClick Data may include the matching of DoubleClick Data with data derived
from the services provided by Google to Company.

 

8

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

2.4.   Mobile & Tablet Queries for WS and AFS.  Notwithstanding anything to the
contrary in this Agreement, Company will not, and will not allow any third party
to [*****] (a) directly or indirectly access the WS or AFS Services through any
application, plug-in, helper, component or other executable code that runs on an
End User’s Mobile Device or Tablet Device; (b) access the WS or AFS Services for
Mobile & Tablet Queries obtained as a result of such End Users downloading any
application, plug-in, helper, component or other executable code; (c) allow any
third party sites or applications to access the WS or AFS Services for Mobile &
Tablet Queries; or (d) [*****].

 

3.   Policy and Compliance Obligations.

 

3.1.   Policy Obligations. Company will not, and will not [*****] allow any
third party to:

 

(a)     modify, obscure or prevent the display of all, or any part of, any
Results, except as permitted under Section 2.2(j);

 

(b)     edit, filter, truncate, append terms to or otherwise modify any Search
Query;

 

(c)     implement any click tracking or other click monitoring of Results;

 

(d)     display any Results in pop-ups, exit windows, expanding buttons,
animation or other similar methods;

 

(e)     interfere with the display of or frame any Results Page or any
page accessed by clicking on any Results;

 

(f)     display any content between any Results and any page accessed by
clicking on those Results or place any interstitial content immediately before
any Results Page containing any Results;

 

(g)     [*****]

 

(h)     directly or indirectly, (i) offer incentives to End Users to generate
impressions, Requests or clicks on Results, (ii) fraudulently generate
impressions, Requests or clicks on Results or (iii) modify impressions, Requests
or clicks on Results;

 

(i)      “crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including Results); or

 

(j)      display on any Site or Approved Client Application, any content that
violates or encourages conduct that would violate the Google Program Guidelines,
AdX Guidelines, Google technical protocols and any other technical requirements
and specifications applicable to the Services that are provided to Company by
Google from time to time.

 

3.2.   Compliance Obligations.  Company will not [*****] allow any use of or
access to the Services through any Site or Approved Client Application that is
not in compliance with the terms of this Agreement.  Company will [*****]
monitor for any such access or use and will, if any such access or use is
detected, take all reasonable steps requested by Google to disable this access
or use.  If Company is not in compliance with this Agreement at any time, Google
may (a) suspend the AdX Service without notice, and (b) with notice to Company,
suspend provision of all (or any part of) the other applicable Services until
Company implements adequate corrective modifications as reasonably required and
determined by Google.

 

9

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

4.   Conflicting Services.

 

4.1.   Company will not [*****] implement on [*****] any [*****] service that is
the same as or substantially similar in nature to the [*****].

 

4.2.   If Company implements the [*****], Company will not implement [*****]
that is the same as or substantially similar in nature to [*****].

 

5.   Third Party Advertisements. If for any Search Query, Company requests
Equivalent Ads, Company will also request [*****] for that Search Query and will
display the AFS Ads on the applicable Results Pages [*****].

 

6.   AdX Equal Footing.  With respect to advertising impressions not directly
sold by Company, Google shall have no less than equal opportunity to compete on
any text or display impressions with any other advertising service (including
but not limited to auction-based or real time platforms, SSPs and ad networks).
Company may not adjust ad server, Ad Sense or AdX settings in order to
circumvent this provision.

 

7.   Approved Client Applications.  Company will, and will ensure that any
Approved Client Application(s) will, comply with Google’s Client Application
Guidelines, as provided by Google to Company from time to time.  Company will,
and will ensure that any Approved Client Application(s) will, comply with
Google’s Software Principles located at the following URL:
http://www.google.com/about/company/software-principles.html (or a different URL
Google may provide to Company from time to time).

 

8.   Company Partners.  Company is responsible for any use of, or access to, the
AdX Service, including Results, by any Company Partner.  Company will not
provide Company Partner or any other third party with access to the AdX user
interface.  [*****]   If a Company Partner or Company Partner Site is in
violation (or if Google [*****] suspects a violation) of this Agreement, then
Google may immediately suspend or deactivate that Company Partner Site.

 

9.   Changes and Modifications.

 

9.1.   By Google.  If Google modifies the Google Branding Guidelines, Google
Program Guidelines, AdX Guidelines, the Google technical protocols or CSE
Branding Guidelines and the modification requires action by Company, Company
will take the necessary action [*****] Any modifications to the Google Branding
Guidelines, Google Program Guidelines, AdX Guidelines or CSE Branding Guidelines
will be generally applied to Google’s similarly situated customers in the same
region who are using the specific Service impacted by the modification.

 

9.2.   By Company.

 

(a)     Company will provide Google with [*****] notice of any change [*****]
that could reasonably be expected to affect the delivery or display of any
[*****].

 

9.3.   Site List and Approved Client Application Changes.

 

(a)     Except for AdX Sites, Company may notify Google from time to time that
it wishes to add or remove (i) URL(s) to those comprising the Site(s), or
(ii) Client Applications to those comprising the Approved Client Applications,
in both cases by sending notice to Google [*****].

 

(b)     For AdX Sites, Company may notify Google from time to time that it
wishes to add or remove property(ies) to or from those comprising the AdX
Site(s) by either sending notice to Google or adding or removing the
property(ies) through the AdX user interface.

 

10

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

(c)     If there is a change in control of any Site or Approved Client
Application [*****]:

 

(i)      Company will [*****] provide notice to Google at least 30 days before
the change; and

 

(ii)     unless the entire Agreement is assigned to the third party controlling
the Site or Approved Client Application in compliance with Section 18.3
(Assignment) below, from the date of that change in control of the Site or
Approved Client Application, that Site or Approved Client Application will be
treated as removed from this Agreement.  Company will ensure that from that
date, the Services are no longer implemented on that Site.

 

10. Intellectual Property.  Except to the extent expressly stated otherwise in
this Agreement, neither party will acquire any right, title or interest in any
Intellectual Property Rights belonging to the other party, or to the other
party’s licensors.

 

11. Brand Features.

 

11.1. Google grants to Company a non-exclusive and non-sublicensable license
during the Term to use the Google Brand Features solely to fulfill Company’s
obligations in connection with the Services (except for the AdX Service) in
accordance with this Agreement and the Google Branding Guidelines.  Google may
revoke this license at any time upon notice to Company.  Any goodwill resulting
from the use by Company of the Google Brand Features will belong to Google.

 

11.2. Company grants to Google a non-exclusive and non-sublicensable license
during the Term of use the Companys’ Brand Features solely to fulfill Google’s
performance in this Section 11.2 in connection with Google’s inclusion of
Company’s Brand Features in customer lists.  Google will provide Company with a
sample of this usage if requested by Company. [*****]

 

11.3. Company grants to Google a limited, nonexclusive license to use, copy,
modify, distribute and display the Metadata Content to operate, maintain,
evaluate, or improve the Google services   This license may be sublicensed by
Google to Google Affiliates and to syndication partners of Google and Google
Affiliates.  This Agreement does not grant Company any rights to any content
used in connection with the Metadata Content.  Company must own or have the
right to use and provide the Metadata Content to Google for use with CSE. 
Nothing in this Agreement will restrict Google from using data that is not
Metadata Content. that Google obtains from a source other than Company. Except
for the license granted under this Section 11.3, Company retains all right,
title and interest in and to the Metadata Content. In addition, Company retains
all rights to all other content authored or owned by Company, to the extent not
otherwise licensed or transferred to Google pursuant to other agreements, to
which such Metadata Content is attached or associated.

 

12.    Payment.

 

12.1. Company Payments.

 

(a)     Search Services.  The Search Fees owed to Google under this Agreement
will be calculated [*****].

 

(b)     AdX Service.  Company will pay Google (i) the Transaction Fee for
Client-Managed Buyers (listed on the front pages of this Agreement) and (ii) any
fees for additional services agreed to by Company through the AdX user interface
(together, “AdX Service Fees”).

 

(c)     [*****].  Google may [*****] payable by Company under this Agreement
[*****].

 

11

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

(d)                     Invoices.  Even if the [*****], Google will invoice (or
send a statement of financial activity to) Company for [*****] after the [*****]
are incurred.  Company will pay the invoice amount, if any, to Google within
[*****] of the date of invoice.

 

(e)                      Accounting. [*****] during the Term, Google will make
available to Company a [*****] from a [*****] covering the [*****] mechanisms
[*****] under this Agreement. Company may request a [*****] no more than
[*****].

 

12.2.             Google Payments.

 

(a)                      For each applicable Advertising Service, Google will
pay Company an amount equal to the Revenue Share [*****] attributable to a
calendar month. This payment will be made in the month following the calendar
month in which the applicable Ads were displayed, provided that with respect to
AdX, the amount owed to Company in a given month is above the minimum set forth
in the AdX Guidelines.

 

(b)                     Google’s payments for Advertising Services under this
Agreement will be based on Google’s accounting [*****].

 

12.3.             All Payments.

 

(a)                      As between Google and Company, Google is responsible
for all taxes (if any) associated with the transactions between Google and
advertisers in connection with Ads displayed on the Sites or Approved Client
Applications.  Company is responsible for all taxes (if any) associated with the
Services, other than taxes based on Google’s net income.  All payments to
Company from Google in relation to the Services will be treated as inclusive of
tax (if applicable) and will not be adjusted.  If Google is obligated to
withhold any taxes from its payments to Company, Google will notify Company of
this and will make the payments net of the withheld amounts.  Google will
provide Company with original or certified copies of tax payments (or other
sufficient evidence of tax payments) if any of these payments are made by
Google.

 

(b)                     Except with respect to AdX, all payments due to Google
or to Company will be in the currency specified in this Agreement and made by
electronic transfer to the account notified to the paying party by the other
party for that purpose, and the party receiving payment will be responsible for
any bank charges assessed by the recipient’s bank. With respect to AdX, all
payments due to Company will be in the currency and form of payment selected by
Company from the options provided by Google, and Company will be responsible for
any bank charges assessed by Company’s bank.

 

(c)                      In addition to other rights and remedies Google may
have, Google may [*****].  Google may also [*****].

 

13.                       Warranties; Disclaimers.

 

13.1.             Warranties.  Each party warrants that (a) it has full power
and authority to enter into this Agreement; and (b) entering into or performing
under this Agreement will not violate any agreement it has with a third party.

 

13.2.             Disclaimers.  Except as expressly provided for in this
Agreement and to the maximum extent permitted by applicable law, NEITHER PARTY
MAKES ANY WARRANTY OF ANY KIND, WHETHER IMPLIED, STATUTORY, OR OTHERWISE AND
DISCLAIMS, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR USE, AND NONINFRINGEMENT.

 

12

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

14.                       Indemnification.

 

14.1.             By Company.  Company will indemnify, defend, and hold harmless
Google from and against all liabilities, damages, and costs (including
settlement costs) arising out of a third party claim: (a) arising from any
Company Content, Sites or Company Brand Features; (b) arising from Company’s
breach of this Agreement; (c) arising from any Approved Client Applications;
(d) arising from any Metadata Content; (e) relating to any use of, or access to,
the AdX Service, including Results, by any Company Partner; or (f) brought by
any Company Partner against Google relating to the implementation or display of
Ads on a Company Partner Site..

 

14.2.             By Google.

 

(a)                      Google will indemnify, defend, and hold harmless
Company from and against all liabilities, damages, and costs (including
settlement costs) arising out of a third party claim: (i) that authorized use of
Google’s technology used to provide the Services or any Google Brand Features
infringe or misappropriate any copyright, trade secret, trademark or U.S. patent
of that third party; or (ii) arising from Google’s breach of this Agreement.

 

(b)                     For purposes of clarity, Google will not have any
obligations or liability under this Section 14 (Indemnification) to the extent
arising from [*****].

 

14.3.             General.  The party seeking indemnification will promptly
notify the other party of the claim and cooperate with the other party in
defending the claim.  The indemnifying party has full control and authority over
the defense, except that any settlement requiring the party seeking
indemnification to admit liability or to pay any money will require that party’s
prior written consent, such consent not to be unreasonably withheld or delayed. 
The other party may join in the defense with its own counsel at its own
expense.  [*****]

 

15.                Limitation of Liability.

 

15.1.             Limitation.

 

(a)                      NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR
LOST REVENUES OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR
PUNITIVE DAMAGES, EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES
WERE POSSIBLE AND EVEN IF DIRECT DAMAGES DO NOT SATISFY A REMEDY.

 

(b)                     NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR
[*****].

 

(c)                      THE LIMITATIONS SET FORTH IN THIS SECTION 15 SHALL NOT
APPLY TO ANY UNDISPUTED AMOUNTS DUE UNDER THIS AGREEMENT FROM ONE PARTY TO THE
OTHER PARTY.

 

15.2.             Exceptions to Limitations.  These limitations of liability do
not apply to Company’s breach of Section 4 (Conflicting Services), breaches of
confidentiality obligations contained in this Agreement, [*****] or
indemnification obligations contained in this Agreement.

 

16.                Confidentiality; Publicity.

 

16.1.             Confidentiality.  The recipient of any Confidential
Information will not disclose that Confidential Information, except to
Affiliates, employees, agents or professional advisors who need to know it and
[*****].  The recipient will ensure that those people and entities use
Confidential Information only to exercise rights and fulfill obligations under
this Agreement, while using

 

13

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

reasonable care to keep the Confidential Information confidential.  The
recipient may also disclose Confidential Information when required by law after
giving reasonable notice to the discloser, if permitted by law.

 

16.2.             [*****]

 

(a)                      [*****]

 

(b)                     [*****].

 

16.3.             Publicity.  Neither party may make any public statement
regarding this Agreement without the other’s written approval, which approval
will not be unreasonably withheld or delayed, except that either party may make
public disclosures as required by applicable law.

 

17.                Term and Termination.

 

17.1.             Term.  The term of this Agreement is the Term stated on the
front pages of this Agreement, unless earlier terminated as provided in this
Agreement. At the end of the Term, this Agreement (a) solely as it relates to
Services other than AdX, may be renewed only upon a definitive written agreement
signed by the parties; and (b) solely as it relates to the AdX Service, will
automatically renew for additional one year terms (each, a “AdX Renewal Term”)
unless either party notifies the other of its intent not to renew this Agreement
at least 30 days prior to the end of the Term or then-current AdX Renewal Term.

 

17.2.             Termination.

 

(a)                      Either party may terminate this Agreement with notice
if the other party is in material breach of this Agreement:

 

(i)                        where the breach is incapable of remedy;

 

(ii)                    where the breach is capable of remedy and the party in
breach fails to remedy that breach within 30 days after receiving notice from
the other party; or

 

(iii)                more than twice even if the previous breaches were
remedied.

 

(b)                     Google may, with 30 days prior notice to Company, remove
or require Company to remove [*****] from any Site or set of pages on a Site on
which [*****].

 

(c)                      Either party may terminate this Agreement, solely as it
relates to the AdX Service, for any or no reason upon 30 days prior notice to
the other party.

 

(d)                     If Google reasonably believes that the traffic generated
from Company’s use of CSE, the triggering of Ads by CSE or the query
autocomplete feature provided through CSE adversely impacts advertisers or the
Services, results in material complaints to Google, or has become detrimental to
Google’s CSE business, Google may, respectively, suspend CSE, the triggering of
Ads by CSE or Company’s use of the query autocomplete feature, in each case for
as long as necessary (in Google’s reasonable discretion) to fix the issue.

 

(e)                      Google reserves the right to suspend or terminate
Company’s use of any Services that are alleged or reasonably believed by Google
to infringe or violate a third party right.  If any suspension of a Service
under this subsection 17.2(e) continues for more than [*****], Company may
immediately terminate this Agreement upon notice to Google.

 

14

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

(f)                       Google may terminate this Agreement, or the provision
of any Service, immediately with notice if pornographic content that is illegal
under U.S. law is displayed on any Site or Approved Client Applications.

 

(g)                      Upon the expiration or termination of this Agreement
for any reason:

 

(i)                        all rights and licenses granted by each party will
cease immediately;

 

(ii)                    if requested, each party will use commercially
reasonable efforts to promptly return to the other party, or destroy and certify
the destruction of, all Confidential Information disclosed to it by the other
party; and

 

(iii)                any continued use of the Services will be subject to
Google’s then standard terms and conditions available at
www.google.com/adsense/localized-terms, provided that Google will not be
obligated to provide the Services (including Results) to Company or make any
payments with respect to Company’s continued use of the Services following
expiration or termination.

 

18.                Miscellaneous.

 

18.1.             Compliance with Laws.  Each party will comply with all
applicable laws, rules, and regulations in fulfilling its obligations under this
Agreement.

 

18.2.             Notices.  All notices of termination or breach must be in
writing and addressed to the attention of the other party’s Legal Department and
primary point of contact.  The email address for notices being sent to Google’s
Legal Department is legal-notices@google.com.  All other notices must be in
English, in writing and addressed to the other party’s primary contact.  Notice
will be treated as given on receipt, as verified by written or automated receipt
or electronic log (as applicable).

 

18.3.             Assignment.  Neither party may assign any part of this
Agreement without the written consent of the other, except to an Affiliate where
(a) the assignee has agreed in writing to be bound by the terms of this
Agreement; (b) the assigning party remains liable for obligations under the
Agreement if the assignee defaults on them; and (c) the assigning party has
notified the other party of the assignment.  Any other attempt to assign is
void.

 

18.4.             Change of Control.  Upon the earlier of (a) entering into an
agreement providing for a change of control (for example, through a stock
purchase or sale, merger, asset sale, liquidation or other similar form of
corporate transaction), (b) the board of directors of a party recommending its
shareholders approve a change of control, or (c) the occurrence of a change of
control (each, a “Change of Control Event”), the party experiencing the Change
of Control Event will provide notice to the other party promptly, but no later
than 3 days, after the occurrence of the Change of Control Event.  The other
party may terminate this Agreement by sending notice to the party experiencing
the Change of Control Event and the termination will be effective upon the
earlier of delivery of the termination notice or 3 days after the occurrence of
the Change of Control Event.

 

18.5.             Governing Law.  ALL CLAIMS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE SERVICES WILL BE GOVERNED BY CALIFORNIA LAW, EXCLUDING
CALIFORNIA’S CONFLICT OF LAW RULES, AND WILL BE LITIGATED EXCLUSIVELY IN THE
FEDERAL OR STATE COURTS OF SANTA CLARA COUNTY, CALIFORNIA, USA.  THE PARTIES
CONSENT TO PERSONAL JURISDICTION IN THOSE COURTS.

 

18.6.             Equitable Relief.  Nothing in this Agreement will limit either
party’s ability to seek equitable relief; except that Company will not seek, in
a proceeding filed during the Term or for one

 

15

--------------------------------------------------------------------------------


 

year after the Term, an injunction or an exclusion order of any of the Services
or any portion of the Services based on patent infringement.

 

18.7.             Entire Agreement; Amendments.  This Agreement sets out all
terms agreed between the parties and supersedes all other agreements between the
parties relating to its subject matter.  In entering into this Agreement,
neither party has relied on, and neither party will have any right or remedy
based on, any statement, representation or warranty (whether made negligently or
innocently), except those expressly set out in this Agreement.  Any amendment
must be in writing, signed (including by electronic signature) by both parties,
and expressly state that it is amending this Agreement.

 

18.8.             No Waiver.  Neither party will be treated as having waived any
rights by not exercising (or delaying the exercise of) any rights under this
Agreement.

 

18.9.             Severability.  If any term (or part of a term) of this
Agreement is invalid, illegal or unenforceable, the rest of the Agreement will
remain in effect.

 

18.10.     Survival.  The following sections of this Agreement will survive any
expiration or termination of this Agreement: 10 (Intellectual Property), 11.3,
14 (Indemnification), 15 (Limitation of Liability), 16 (Confidentiality;
Publicity) and 18 (Miscellaneous).

 

18.11.     No Agency.  This Agreement does not create an agency, partnership, or
joint venture between the parties.

 

18.12.     No Third Party Beneficiaries.  This Agreement does not confer any
benefits on any third party unless it expressly states that it does.

 

18.13.     Force Majeure.  Neither party will be liable for failure or delay in
performance to the extent caused by circumstances beyond its reasonable control.

 

18.14.     Counterparts.  The parties may execute this Agreement in
counterparts, including facsimile, PDF or other electronic copies, which taken
together will constitute one instrument.

 

Signed:

 

 

Google

Company

By: /s/ Omid Kordestani

By: /s/ Mel Tang

Print Name: Omid Kordestani

Print Name: Mel Tang

Title: Authorized Signatory

Title: CFO

Date: 2014.11.04

Date: 11/3/2014

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AFS Revenue Share Percentage

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

17

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AFC Revenue Share Percentage

 

[*****]

 

[*****]

 

[*****]

 

18

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

19

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------